                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   PINE BLUFF DIVISION

ROBERT LEE JOHNSON, JR.                                                         PLAINTIFF
ADC #100626

VS.                                  5:19-CV-00013-BRW

ASA HUTCHINSON, Governor,                                                        DEFENDANTS
Arkansas, et al.

                                            ORDER
       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Johnson’s timely

filed objections and making a de novo review of the record, I approve and adopt the Proposed

Findings and Recommended Disposition in all respects.

       Accordingly Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

       Dismissal of this action count as a “strike” for purposes of 28 U.S.C. § 1915(g).

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal would not

be taken in good faith.

       IT IS SO ORDERED this 30th day of January, 2019.

                                                     /s/ Billy Roy Wilson ______________
                                                     UNITED STATES DISTRICT JUDGE
